Turner, J.
Hollowing the decision of this court in Kiser v. State, 89 Ga. 421, the indictment returned in the present case, under the Penal Code, § 520, was fatally defective, in that it 'failed to charge that the railroad therein alleged to have heen unlawfully obstructed by the accused was the road of ajchartered company ; and the motion in arrest of judgment, based on that ground, should have been sustained.

Judgment reversed.


All the Justices concur.

H. F. Sharp and B. L. Chamlee, for plaintiff in error.
Moses Wright, solicitor-general, contra.